Citation Nr: 1013807	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied a claim for service 
connection for lumbar degenerative disc disease.  In 
September 2008, the Board remanded the claim for additional 
development.  

The Board has recharacterized the issue as stated on the 
cover page of this decision.  


FINDING OF FACT

The Veteran does not have a lumbar spine disability that was 
caused or aggravated by his service.  


CONCLUSION OF LAW

A lumbar spine disability was not caused or aggravated by the 
Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a low back disability as the 
result of a January 1970 injury to his back during active 
military service.  Specifically, he states that he was 
injured when he fell from the bumper of a large truck and 
landed on his back.  See Veteran's claim (VA Form 21-626) 
received in December 2005; statement, received in July 2007.  
The Veteran's wife has stated that he reported the incident 
to his sergeant, but that he did not seek medical attention.  
See spouse's statements, received in January 2006 and May 
2009; see also American Legion brief, dated in August 2008.  
He states that although he did not seek treatment until many 
years later, he had difficulty standing and sitting for the 
next few months and that his low back continued to be 
symptomatic.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are silent for any 
complaints of, or treatment for, back pain or injury during 
service.  His separation examination report, dated in January 
1971, shows that his spine was clinically evaluated as 
normal.  In an associated "report of medical history," the 
Veteran denied having had recurrent back pain, arthritis or 
rheumatism.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1997 and 2006, and a 
decision of the Social Security Administration (SSA), dated 
in April 2003.  

This evidence includes reports from private health care 
providers, dated beginning in January 1997, which state that 
the Veteran sustained an on-the-job lifting injury in 
December 1996.  One report states that he incurred his injury 
while, "evidently lifting over one-hundred pounds of steel 
at work during the course of his usual and customary duties 
as a machinist."  See February 1997 report from P.A.L.H., 
M.D.  His diagnoses included multilevel lumbar degenerative 
disc disease, and degenerative spondylolysis and facet 
arthritis.  Some of the reports note a history of falling off 
of a truck in the Army in 1970, and/or that he had trouble 
sitting for a couple of months thereafter, and/or that 
following his 1970 fall, he had "no residual problems."  
See e.g., reports, dated in April and August of 1997, from 
D.M.G., PT; April 1997 report from M.E.T.S., M.D.  

One report specifically states that the Veteran's low back 
injury was due to his occupational injury.  See February 1997 
report from P.A.L.H., M.D.    

A January 1999 disability report from J.V.N., M.D., shows 
that the Veteran denied a history of any injuries prior to 
the December 1996 work-related back injury.  Dr. J.V.N. 
states that the Veteran first developed symptoms referable to 
his back in December 1996.  He further states, "This examiner 
is not aware of any specific injuries prior to December 
1996."  

A decision of the SSA, dated in April 2003, shows that the 
SSA determined that the Veteran was disabled as of April 
2001, with a primary diagnosis of "disorders of the back 
(Discogenic & Degenerative)."  Associated documentation 
shows that the Veteran reported that his ability to work was 
limited due to a back injury, that this condition first 
bothered him in November 1996, that his post-service 
employment since 1971 was primarily as a machinist, and that 
his most recent position involved lifting steel and carrying 
it to his machine, with loads frequently weighing over 50 
pounds, and sometimes weighing more than 100 pounds.  An 
associated orthopedic evaluation report, dated in March 2003, 
shows that the Veteran reported that he had low back pain 
since his on-the-job injury in 1996.  See March 2003 report 
from MDSI Physician Group.  

A VA examination report, dated in February 2009, shows that 
the Veteran reported that he fell from a truck in 1970, but 
that he did not seek treatment at that time.  The diagnosis 
notes degenerative joint disease of the lumbosacral spine 
with left L4, L5 and S1 radiculopathy, with chronic low back 
pain and sensory changes over the left lower extremity.  The 
examiner noted that the Veteran's service treatment reports 
did not show any relevant treatment, that a low back 
disability was not shown upon separation from service, that 
the available records indicate that his back pain began in 
December 1996 due to a work-related lifting injury that 
eventually led to his obtaining disability benefits from the 
SSA, and that even if the Veteran's report of an inservice 
fall were accepted, in the absence of evidence of any 
significant back problems between service and 1996, "it is 
hard to make a connection of his current condition to that of 
his service in the U.S. Army."  The examiner concluded, 
"Thus, as best as I can determine the Veteran's lumbosacral 
spine condition is not caused by his service in the U.S. 
Army."  

The claims file includes lay statements from the Veteran's 
father and son, as well as an acquaintance, who state that 
the Veteran has severe back symptoms.  The Veteran's son 
asserts that the Veteran has had back symptoms "all his 
life," and that his father told him that he hurt his back 
during service, when he fell off of a truck.  The Veteran's 
father similarly states that shortly after service, the 
Veteran told him that he hurt his back after he fell off of a 
truck.  In addition, statements from the Veteran's spouse 
essentially state the following: she was married to the 
Veteran during his service; she resided with him during his 
service in Germany; in January 1970, the Veteran told her 
that he had fallen off of a truck and that his sergeant had 
told him to "walk it off"; the Veteran's sergeant failed to 
report the injury; after his injury the Veteran was put on 
light duty and then transferred due to his injuries; the 
Veteran's back disability was noted on X-ray in the early 
1990's but these records are not available.  In association 
with statements submitted in 2009, the Veteran's spouse 
submitted a variety of financial documents in support of her 
assertion that she resided in Germany with the Veteran at the 
time of his alleged injury, to include checking account 
statements, utility bills, and memorandums of foreign 
exchange transactions, dated between 1970 and 1971.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports do not show that he received any 
relevant treatment, nor was a low back disability shown in 
the Veteran's separation examination report.  At that time, 
the "report of medical history" shows that he denied a 
history of recurrent back pain.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  Furthermore, the earliest medical evidence of a 
low back disability is dated no earlier than 1996.  This is a 
period of approximately 25 years following separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330, (Fed. Cir. 2000).  In addition, the medical 
evidence clearly shows that the Veteran's post-service 
treatment began after he sustained a lifting injury at his 
place of employment.  There is no competent evidence showing 
that the Veteran has a low back disability that was caused or 
aggravated by his service.  In this regard, the only 
competent opinion of record is found in the February 2009 VA 
examination report.  The examiner indicated that this opinion 
was based on a review of the Veteran's C-file and medical 
records, and this opinion is accompanied by a sufficient 
rationale.  This opinion is therefore considered to be highly 
probative evidence against the claim.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.); Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  Finally, there is no competent 
evidence to show that the Veteran had arthritis of the lumbar 
spine that was manifested to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

With regard to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

In addition, competency of evidence must be distinguished 
from the weight and credibility of the evidence, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence; if the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to a veteran's ability to prove his claim of entitlement 
to disability benefits based on that competent lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  The issue on 
appeal is based on the contention that a low back disability 
was caused by service that ended in 1971.  The Veteran has 
asserted that he has had a continuity of low back symptoms 
(as opposed to a diagnosed condition) since his service, he 
is competent to state this, and such an assertion is 
credible.  Layno.  However, the probative value of such 
evidence must be assigned in the context of the other 
evidence of record, to include the lack of relevant inservice 
treatment or diagnoses, the approximate 25-year period 
following service without treatment, the conflicting medical 
histories reported by the Veteran, the evidence of a 1996 on-
the-job low back injury, and the February 2009 VA opinion.  
With regard to the Veteran's assertions, as previously 
discussed, the evidence indicates that the Veteran has 
reported significantly differing medical histories, and the 
probative value of his statements is therefore greatly 
reduced.  

In addition, the Veteran, and the laypersons, do not have the 
requisite skills, knowledge, or training, to be competent to 
provide a diagnosis of a low back disability, or to state 
whether a low back disability was caused or aggravated by his 
service.  Espiritu.  In this case, the post-service medical 
records do not indicate that he received any relevant 
treatment prior to 1997, following an on-the-job injury in 
late 1996, and the opinion in the February 2009 VA 
examination report is considered highly probative evidence 
against the claim.  Given the foregoing, the Board finds that 
the service treatment reports and the post-service medical 
evidence outweigh the Veteran's contentions, and the lay 
statements, to the effect that the Veteran has a low back 
disability that is related to his service.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in December 2005 and October 2008.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO has obtained the Veteran's service treatment reports, 
as well as the Veteran's VA and non-VA medical records, and 
records from the SSA.  The Veteran has been afforded a VA 
examination, and an etiological opinion has been obtained.  
The VA examination report indicates that it was based on a 
review of the Veteran's C- file and medical records.  It 
shows that his inservice history, and the post-service 
medical records were summarized.  An examination was 
performed, and detailed findings are included in the report.  
The examiner determined that the Veteran's low back 
disability is not related to his service, and the opinion is 
accompanied by a sufficient rationale.  Given the foregoing, 
there is no basis to find that this report is inadequate, or 
that a remand for another opinion is required.  See 38 C.F.R. 
§ 3.159(d) (2009); Neives-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 
(2000).    

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


